Citation Nr: 0032400	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an effective date prior to December 16, 1994 
for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
April 1945; he died on May [redacted], 1986.  The appellant 
is his widow.

This matter arises from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the benefit now sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.



FINDINGS OF FACT

1.  The Board denied the appellant service connection for the 
cause of the veteran's death by decision dated in December 
1992; that denial was upheld by the United States Court of 
Appeals for Veterans Claims (Court) in July 1994.

2.  The appellant did not appeal the July 1994 decision 
rendered by the Court; as such, that decision became final.

3.  The appellant reopened her claim of entitlement to 
service connection for the cause of the veteran's death by 
submitting a statement from a physician who had treated the 
veteran prior to his death.  That statement was received by 
VA on December 16, 1994.

4.  By a decision dated August 8, 1997, the Board granted the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

5.  By a rating decision dated August 22, 1997, the RO 
effectuated the Board's decision, and established December 
16, 1994, as the effective date for a grant of service 
connection for the cause of the veteran's death.

6.  It was not factually ascertainable prior to December 16, 
1994, that the criteria for entitlement to service connection 
for the cause of the veteran's death had been met.


CONCLUSIONS OF LAW

1.  The July 1994 decision by the Court that denied 
entitlement for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 7252, 7292 (West 1991 & Supp. 2000).

2.  The criteria for an effective date prior to December 16, 
1994, for a grant of service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 1991); 38 C.F.R. §§ 3.152, 3.156, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she should be entitled to a grant 
of service connection for the cause of the veteran's death 
from a date prior to December 16, 1994.  More specifically, 
she contends that she continuously prosecuted her claim for 
this benefit since immediately following the veteran's death 
in May 1986.  From this, she 

concludes that dependency and indemnity compensation should 
be awarded to her accordingly.

Generally, the effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A claim shall be 
reopened based upon the submission of new and material 
evidence.  See 38 U.S.C.A. § 501 (West 1991); 38 C.F.R. 
§ 3.156.  When a grant of benefits is based upon the 
submission of new and material evidence received after a 
final disallowance, benefits may be awarded from the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(ii).  It is 
within this context that the appellant's claim must be 
evaluated.

The facts in this case are as follows.  Following the 
veteran's death in May 1986, the appellant submitted a claim 
of entitlement to service connection for the cause of his 
death.  That claim was denied by the RO, and later denied by 
the Board by a decision dated in August 1987.  Following 
reconsideration, the Board again denied the appellant's claim 
by decision dated in July 1990.  The appellant again 
attempted to reopen her claim following the Board's 
reconsideration; however, again, it was denied by the RO by 
rating decision dated in September 1990.  That denial again 
was confirmed by the Board by decision dated in December 
1992.  The appellant appealed the Board's December 1992 
denial to the Court.  The Court affirmed the Board's denial 
by decision dated in July 1994.

On December 16, 1994, VA received a statement from a private 
physician dated in 

November 1994, indicating that he had treated the veteran 
prior to the veteran's death, and that ultimately, the 
veteran's service-connected bronchial asthma played a role in 
accelerating the veteran's death.  Although the RO again 
denied the appellant's claim by rating decision dated in 
October 1995, that decision was reversed by the Board in 
August 1997.  Based upon the Board's decision, the RO granted 
service connection for the cause of the veteran's death 
effective December 16, 1994.

The foregoing demonstrates that although the appellant filed 
multiple claims regarding entitlement to service connection 
for the cause of the veteran's death prior to December 16, 
1994, those claims were finalized by the Board's decisions 
dated in August 1987, July 1990, and December 1992.  The 
latter denial then was affirmed by the Court in July 1994.  
The appellant did not appeal the Court's decision; as such, 
it too became final.  See 38 U.S.C.A. §§ 7252, 7292.  It was 
not until the appellant reopened her claim by submitting new 
and material evidence on December 16, 1994, that the benefit 
sought ultimately was granted by the Board.  See 38 C.F.R. 
§§ 3.152, 3.156.  Because entitlement to service connection 
for the cause of the veteran's death was based upon new and 
material evidence rather than upon evidence previously 
submitted, the date of receipt of her new claim, i.e., 
December 16, 1994, is the earliest date from which the 
benefit sought can be granted.  See 38 U.S.C.A. §§ 501, 5110; 
38 C.F.R. § 3.400.  Given this, the Board finds no reasonable 
basis upon which to assign an effective date prior to 
December 16, 1994, for a grant of service connection for the 
cause of the veteran's death.  It follows that January 1, 
1995, was the earliest date from which dependency and 
indemnity compensation could be paid.  See 38 C.F.R. § 3.31 
(2000).



ORDER

The appeal is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals





 

